Final Transcript Conference Call Transcript VOXX - Q2 2009 Audiovox Corporation Earnings Conference Call Event Date/Time: Oct. 10. 2008 / 10:00AM ET CORPORATE PARTICIPANTS Glenn Wiener GW Communications - IR Patrick Lavelle Audiovox Corporation - President & CEO Michael Stoehr Audiovox Corporation - SVP & CFO PRESENTATION Operator Good day, ladies and gentlemen, and welcome to the Audiovox second-quarter earnings conference call. I would now like to turn the presentation over to your host for today's call, Mr. Glenn Wiener. Please proceed, sir. Glenn Wiener - GW Communications - IR Thank you and good morning. Welcome to Audiovox's fiscal 2009 second quarter conference call. Today's call is being webcast from our website, www.Audiovox.com, under the Investor Relations section. With us today are Patrick Lavelle, President and CEO; Michael Stoehr, Senior Vice President and Chief Financial Officer; and John Shalam, Chairman of the Board. Before turning the call over to Pat, the following Safe Harbor language. Except for historical information contained herein, statements made on today's call and on today's webcast that would constitute forward-looking statements may involve certain risks and uncertainties. All forward-looking statements made are based on currently available information and the Company assumes no responsibility to update any such forward-looking statements. The following factors, among others, may cause results to differ materially from the results suggested in these forward-looking statements. These factors include, but are not limited to, risks that result in changes in the Company's core business operations, our ability to keep case pace with technology advances, significant competition in the mobile and consumer electronics businesses and accessory businesses, relationships with key suppliers and customers, quality and consumer acceptance of our newly introduced products, market volatility, non-availability of products, excess inventory, price and product competition, new product introductions, and the possibility that a review of our prior filings by the SEC may result in changes to our financial statements and the possibility that stockholders or regulatory authorities may initiate proceedings against the Company and/or our officers and directors as a result of any numerous statements or their actions. Risk factors with our business including some of the factors set forth herein are detailed in the Company's Form 10-K for the period ended February 29, 2008, and in our Form 10-Q for the period ended August 31, 2008, which was filed after market close yesterday. We greatly appreciate your interest in today's call and thank you for participating today. At this time I would like to turn the call over to Pat Lavelle. Patrick Lavelle - Audiovox Corporation - President & CEO Thank you, Glenn, and good morning. I'm going to briefly recap our second quarter, but my main focus this morning will be on the steps that we are taking to combat what is shaping up to be the worst economy in decades. It's no secret we are in a recession and Audiovox, like most other companies, is dealing with deteriorating economic conditions in the US and now around the world. Consumer confidence is near 20-year lows. Discretionary spending is well off historical levels. Auto sales, which are often a barometer of our sales, are down significantly and all estimates are predicting a slow recovery. Our second-quarter results, and really our first half results, are reflective of this environment. Second-quarter sales came in just under last year's results at $147 million. Although we expected a slow down based on the consumer spending trends, retail channel checks, and declining auto sales, the economy worsened at a far quicker pace than anticipated. Thomson StreetEvents www.streetevents.com Contact Us © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. 1 Final Transcript Oct. 10. 2008 / 10:00AM ET, VOXX - Q2 2009 Audiovox Corporation Earnings Conference Call Our electronic sales were up for the quarter by approximately 4% due largely to increases in some of our consumer electronic lines as well as international sales in Germany, Mexico, and Venezuela. Those increases were offset by declines in the mobile group, which was disproportionately affected by the combination of tighter credit, high gas prices, and the resulting lower auto sales. In addition, and as we announced less quarter, we have discontinued navigation products and recently decided to discontinue most of our LCD flat-panel TVs. The impact of this decision on our 2Q sales is approximately $5.8 million. Sales of our accessory company were also down for the quarter due to the overall retail slowdown. The increase in consumer electronics sales was a direct result of our acquisition of Thomson's RCA A/V business. The product lines that we acquired camcorders, clock radios, digital players, and voice recorders, which we believe were niche lines with good growth opportunities and higher margins did well and posted GPs within our expectations. Those sales helped offset some of the general weakness driven by economic conditions. During the quarter we sold out our inventory position in LCD flat-panel TVs which hit our margins slightly. Moving forward we will only continue in this market with niche products where we can make higher profit margins. On the mobile side, our sales were off over 20% again due to the massive decline in the auto industry where sales are now tracking to 1990 levels. The drop-off in our sales was somewhat offset by higher volumes to the original equipment accounts through our code systems subsidiary. Overall, the slowdown in vehicle sales has cut into our aftermarket video, mobile multimedia, and vehicle security and remote start product groups. However, Jensen and Audiovox products still hold leading market shares in the mobile multimedia and mobile video categories with number one position and many of the top 10 spots, albeit on lower sales volumes. Satellite radio sales are off for the year as well, but over the past few months we have seen an uptick now that the XM SIRIUS merger is complete. As I have mentioned in past calls, we believe that satellite radio will continue to grow and Audiovox will be a significant supplier of hardware to this market. We don't expect any near-term post-merger changes in our relationship. On the accessories side, sales were off primarily due to weakness in retail. In fact, we have many new programs that should help reverse this trend even in light of overall negative holiday predictions. Gross margins came in at roughly 17%. Our margins were impacted by rising fuel and labor costs, increase in commodities, and changes in foreign exchange expenses. In July we announced price increases to offset these higher costs. Due to contractual lead times with many of our larger customers, we will not see the full impact until the third quarter. At the beginning of the year our focus was on integrating prior acquisitions and leveraging our core overhead. I announced on the last call that we had targeted $8 million in expense reductions for the year. Based on the slowness experienced during the second quarter, we have reduced overhead and other expenses by an additional $8 million on an annualized basis. This second initiative included an 8% headcount reduction for which we took a one-time second-quarter workforce reduction charge of approximately $1 million and it brings the total headcount reduction for 2008 to 13%. Our executives continue to monitor every program and line item to identify additional areas to lower costs and improve productivity without sacrificing our ability to service our customers effectively and without jeopardizing product innovation initiatives. We believe the combination of our overhead reductions and the price increases that are now in place position us that position us well as we move into the all-important third quarter. While we have a good sense of our sales going into the holiday season and have budgeted accordingly, it really does come down to sell-through at the retail level. And while we are hopeful, we are also realistic. The global economies continue to be rocked daily by one financial crisis after another and at this time few retailers are predicting a solid holiday season.
